Exhibit 10.1

 

 

EXECUTION COPY

 

 

SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT

 

 

This SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT dated as of January 21,
2016 (this “Agreement”), to the Second Amended and Restated Credit Agreement
dated as of June 13, 2014 (as previously amended by that certain First Amendment
and Incremental Facility Agreement dated as of September 15, 2014 and as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Gray Television, Inc., a Georgia corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Wells Fargo Securities,
LLC and Merrill Lynch Pierce Fenner & Smith Incorporated acted as joint lead
arrangers and joint bookrunners (such Persons in such capacities, the “Lead
Arrangers”) with respect to this Agreement and the transactions contemplated
hereby.

 

Statement of Purpose

 

The Borrower has requested (a) (i) an Incremental Term Loan in an aggregate
principal amount of $425,000,000 (the “Term Loan C”) and (ii) a Revolving Loan
Commitment Increase in an aggregate principal amount of $10,000,000 (the “2016
Revolving Loan Commitment Increase” and, together with the Term Loan C, the
“2016 Incrementals”), in each case in accordance with the terms and conditions
of Section 2.14 of the Credit Agreement and (b) certain amendments to the Credit
Agreement as described in this Agreement.

 

Subject to the terms and conditions of this Agreement, the lenders of the Term
Loan C (the “Term Loan C Lenders”) have severally committed (such several
commitments, the “Term Loan C Commitments”) to make Incremental Term Loans in
the respective amounts set forth on Annex A to this Agreement.

 

Subject to the terms and conditions of this Agreement, the lenders of the 2016
Revolving Loan Commitment Increase (the “2016 Incremental Revolving Lenders”)
have severally committed (such several commitments, the “2016 Incremental
Revolving Loan Commitments”) to make Revolving Loans and participate in
Swingline Loans and Letters of Credit in accordance with their respective
Revolving Loan Commitment Ratios (after giving effect to the 2016 Revolving Loan
Commitment Increase) of such Revolving Loans, Swingline Loans and Letters of
Credit. After giving effect to the 2016 Revolving Loan Commitment Increase, the
Revolving Loan Commitment of each Lender shall be as set forth on Annex B to
this Agreement.

 

Section 2.14 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the applicable Incremental Lenders may amend the Credit
Agreement and the other Loan Documents to effect an Incremental Increase.

 

Section 11.12 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may amend the Credit Agreement for certain
purposes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.     Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Term Loan C.

 

(a)     Subject to the terms and conditions set forth in this Agreement, the
Credit Agreement and the other Loan Documents, each Term Loan C Lender severally
agrees to make a single loan in Dollars to the Borrower on the Effective Date
(as defined below).

 

(b)     The Term Loan C shall be made as a Base Rate Advance pursuant to Section
2.2 of the Credit Agreement; provided that the Borrower may request in
accordance with Section 2.2 of the Credit Agreement, no later than three (3)
Business Days prior to the Effective Date, that the Term Loan C Lenders make the
Term Loan C as a LIBOR Advance if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Term Loan C Lenders in the manner set
forth in Section 2.9 of the Credit Agreement. The Borrower may continue or
convert Advances under the Term Loan C in accordance with the terms applicable
to continuations and conversions of Advances generally as set forth in the
Credit Agreement.

 

(c)     The Applicable Margin with respect to the Term Loan C shall be 3.50% for
all LIBOR Advances and 2.50% for all Base Rate Advances.

 

(d)     The Term Loan C shall be a separate tranche of Term Loan and may be
voluntarily prepaid by the Borrower (including, without limitation, pursuant to
Section 2.6(a) of the Credit Agreement or Section 2.17 of the Credit Agreement)
and the maturity of the Term Loan C may be extended (including, without
limitation, pursuant to Section 2.18 of the Credit Agreement) without any
requirement for the Borrower to prepay or offer to extend, as applicable, any
other tranche of Term Loans (including, without limitation, the Term Loan B (as
such term is defined after giving effect to Section 2(i) hereof). In the event
that, during the six month period following the Effective Date, the Borrower (i)
makes any prepayment of the Term Loan C in connection with any Term Loan C
Repricing Transaction (as defined below) or (ii) effects any amendment of this
Agreement or the Credit Agreement resulting in a Term Loan C Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Term Loan C Lender, a fee in an amount equal to, (A)
in the case of clause (i), a prepayment premium of 1.0% of the principal amount
of the Term Loan C being prepaid and (B) in the case of clause (ii), a payment
equal to 1.0% of the aggregate principal amount of the Term Loan C outstanding
immediately prior to such amendment. Such amounts shall be due and payable
within three (3) Business Days of the date of the effectiveness of such Term
Loan C Repricing Transaction.  For the purpose of this Section 2(d), “Term Loan
C Repricing Transaction” shall mean (x) any prepayment or repayment of the Term
Loan C with the proceeds of, or any conversion of the Term Loan C into, any new
or replacement senior bank Indebtedness with an “effective yield” that is less
than the “effective yield” applicable to the Term Loan C (in each case with such
comparative “effective yields” to be determined in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices
taking into account, for example, upfront fees, interest rate margins, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, commitment, syndication, underwriting or other
fees payable in connection therewith that are not shared with all lenders or
holders of the Term Loan C or such new or replacement Indebtedness, as the case
may be) and (y) any amendment to the pricing terms of the Term Loan C which
reduces the “effective yield” (determined in accordance with clause (x) above)
applicable to the Term Loan C.

 

(e)     The Borrower shall, on the last day of each fiscal quarter, commencing
with the first fiscal quarter ending after the Effective Date, repay the
outstanding principal amount of the Term Loan C in consecutive quarterly
principal installments in an amount for each quarter that is equal to 0.25% of
the aggregate outstanding principal amount of the Term Loan C as of the
Effective Date (as adjusted, if applicable, to give effect to any prepayments as
set forth herein and in the Credit Agreement). The final principal repayment
installment of the Term Loan C shall be repaid on the Term Loan C Maturity Date
(as defined below) in an amount equal to the aggregate principal amount of the
Term Loan C outstanding on such date. “Term Loan C Maturity Date” shall mean the
earlier to occur of (i) June 13, 2021 and (ii) such date as payment of the Term
Loan C shall be due (whether by acceleration or otherwise).

 

 
2

--------------------------------------------------------------------------------

 

 

(f)     The proceeds of the Term Loan C shall be used (i) to finance the
purchase price of the acquisition (the “Schurz Acquisition”) by the Borrower or
another Credit Party of all or substantially all of the broadcast assets
(including the operating agreements and FCC licenses) used in the operation of
all of the television stations of Schurz Communications, Inc. and its
subsidiaries which are to be acquired by the Borrower or another Credit Party
pursuant to the Acquisition Documentation for the Schurz Acquisition
(collectively, the “Seller” and, such television stations, collectively, the
“Acquired Stations”), (ii) to finance the payment of fees, transaction costs and
expenses incurred in connection with this Agreement, the 2016 Incrementals, the
Schurz Acquisition and the other transactions contemplated hereby and (iii) for
other general corporate purposes of the Borrower and its Subsidiaries permitted
by the Credit Agreement.

 

(g)     Effective upon its execution hereof, the Borrower agrees that it shall
pay to the Administrative Agent, for the account of the Term Loan C Lenders, a
non-refundable commitment fee (the “Term Loan C Ticking Fee”) at a rate per
annum equal to the Term Loan C Ticking Fee Rate (as defined below). The Term
Loan C Ticking Fee shall be payable in arrears on the last Business Day of each
fiscal quarter commencing on March 31, 2016 and on the earlier of (x) the
Effective Date or (y) the date of termination of the purchase agreement with
respect to the Schurz Acquisition (such earlier date, the “Ticking Fee Payment
Date”). The “Term C Ticking Fee Rate” shall mean (i) for each day during the
period from January 21, 2016 through and including the earlier of (A) February
20, 2016 and (B) the Ticking Fee Payment Date, 0%, (ii) for each day during the
period from and including February 21, 2016 through and including the earlier of
(A) March 21, 2016 and (B) the Effective Date, an amount equal to 3.50% and
(iii) for each day during the period from and including March 22, 2016 through
and including Ticking Fee Payment Date, an amount equal to LIBOR (including, if
applicable, the 0.75% floor) for an Interest Period of one month plus 3.50%. The
Term Loan C Ticking Fees shall be computed on the basis of a year of 360 days
for the actual number of days elapsed and shall be fully earned when due and
non-refundable when paid. A final payment of all Term Loan C Ticking Fees then
payable shall also be due and payable on the Ticking Fee Payment Date.

 

(h)     Except to the extent otherwise set forth herein, the terms and
conditions applicable to the Term Loan C shall be the same as the terms and
conditions applicable to the Term Loan B. Without limiting the generality of the
foregoing, the parties hereto agree that the Term Loan C shall share ratably in
all mandatory prepayments with the outstanding Term Loan B on the same terms as
the outstanding Term Loan B.

 

(i)     By its execution hereof, each party hereto consents to the Term Loan C
and the other transactions contemplated hereby notwithstanding any prior notice
requirements required by Section 2.14 of the Credit Agreement.

 

(j)     In connection with the funding of the Term Loan C, the “Initial Term
Loan” shall be renamed the “Term Loan B” and all references in the Credit
Agreement and each of the other Loan Documents to “Initial Term Loan”, “an
Initial Term Loan” or “Initial Term Loans” (including any reference to such
phrase in any other definition) shall be amended to refer to “Term Loan B” or
“the Term Loan B”, as the context may require, and all references in the Credit
Agreement and the other Loan Documents to any Lender of any outstanding Term
Loans prior to the funding of the Term Loan C shall be amended to refer to such
Lender as a “Term Loan B Lender”.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     2016 Revolving Loan Commitment Increase.

 

(a)     Subject to the terms and conditions set forth in this Agreement and the
Credit Agreement, each 2016 Incremental Revolving Lender severally agrees that
its Revolving Loan Commitment on the Effective Date shall be the amount set
forth opposite such 2016 Incremental Revolving Lender’s name on Annex B hereto.

 

(b)     Notwithstanding anything to the contrary contained in this Agreement,
the Credit Agreement or any other Loan Document, the parties hereto agree that
(i) any revolving loan made pursuant to the 2016 Revolving Loan Commitment
Increase shall be (A) a “Revolving Loan” under and as defined in the Credit
Agreement and (B) part of the revolving credit facility established pursuant to
Article 2 of the Credit Agreement, and (ii) subject to the terms of this
Agreement, each 2016 Incremental Revolving Lender shall be a “Lender with a
Revolving Loan Commitment” under the Credit Agreement.

 

(c)     The proceeds of the 2016 Revolving Loan Commitment Increase shall be
used to finance general corporate purposes of the Borrower and its Subsidiaries,
including, but not limited to, ongoing working capital.

 

(d)     Except to the extent otherwise set forth herein, the terms and
conditions applicable to the 2016 Revolving Loan Commitment Increase shall be
the same as the terms and conditions applicable to the Revolving Loans and the
Revolving Loan Commitments. Without limiting the generality of the foregoing,
the parties hereto agree that (i) the Applicable Margin with respect to loans
made pursuant to the 2016 Revolving Loan Commitment Increase shall be the
Applicable Margin applicable to the Revolving Loans as set forth in Section
2.3(f)(i) of the Credit Agreement and (ii) the Swingline Commitment and the
Available Letter of Credit Commitment shall not be changed as a result of this
Agreement or the transactions contemplated hereby.

 

(e)     By its execution hereof, each party hereto (i) consents to the
Administrative Agent making such adjustments to its books and records (including
adjustments to the Register) in order that the outstanding Revolving Loans and
the Revolving Loan Commitment Ratio of Swingline Loans and Letter of Credit
Obligations are reallocated among each of the Lenders with a Revolving Loan
Commitment (including the 2016 Incremental Revolving Lenders) in accordance with
their revised applicable Revolving Loan Commitment Ratios (after giving effect
to the 2016 Revolving Loan Commitment Increase contemplated hereby) and (ii)
agrees to make all such payments and adjustments as are necessary to effect such
reallocation. In furtherance of the foregoing, the Borrower confirms its
obligation to pay any and all costs required pursuant to Section 2.9 of the
Credit Agreement in connection with such reallocation as if such reallocation
were a repayment under the Credit Agreement.

 

(f)     By its execution hereof, each party hereto consents to the 2016
Revolving Loan Commitment Increase and the other transactions contemplated
hereby notwithstanding any prior notice requirements required by Section 2.14 of
the Credit Agreement.

 

4.     Amendments to the Credit Agreement.      Subject to, and in accordance
with, the terms and conditions set forth herein, the parties hereto hereby agree
that the Credit Agreement is hereby amended as follows, which such amendments
shall be deemed effective immediately after giving effect to the 2016
Incrementals:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by:

 

(i)     adding the following new definitions in the appropriate alphabetical
order to read as follows:

 

“Act” shall have the meaning ascribed thereto in Section 11.23.

 

 
4

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 1

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government (including those administered by OFAC), the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.

 

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions.

 

“Schurz Acquisition” shall have the meaning assigned thereto in the Second
Amendment.

 

 

--------------------------------------------------------------------------------

1
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

 
5

--------------------------------------------------------------------------------

 

 

“Second Amendment” shall mean that certain Second Amendment and Incremental
Facility Agreement by and among, inter alia, the Credit Parties, the
Administrative Agent, the Incremental Lenders party thereto and certain Lenders
party thereto.

 

“Term Loan C” shall have the meaning ascribed thereto in the Second Amendment.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

(ii)     deleting the word “or” immediately before subclause (ii) of clause (d)
of the definition of “Defaulting Lender” and adding the following phrase just
before the semicolon immediately before the proviso to clause (d): “or (iii)
become the subject of a Bail-In Action”;

 

(iii)     deleting the words “arranged by federal funds brokers” from the
definition of “Federal Funds Rate” and adding the following sentence thereto:

 

“Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.”;

 

(iv)     amending and restating the last sentence of the definition of “LIBOR”
as follows:

 

“Notwithstanding the foregoing, in no event shall LIBOR (a) in determining the
interest rate applicable to any Term Loan B and the Term Loan C, be less than
0.75% and (b) in all other cases be less than 0%.”;

 

(v)     deleting the definition of “Sanctioned Entity” therefrom; and

 

(vi)     amending and restating the definition of “Sanctioned Person” as
follows:

 

“Sanctioned Person” shall mean (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the United States Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b) above.

 

(b)     Section 1.6 of the Credit Agreement is hereby amended by (i) deleting
the references therein to “the Securities Act of 1933”, “the Interstate Commerce
Act” and the “Trading with the Enemy Act of the United States” and (ii)
replacing the references therein to “the Exchange Act”, the “the PATRIOT Act”
and “the UCC” with “the Securities Exchange Act of 1934”, “the Act” and “the
Uniform Commercial Code”, respectively.

 

(c)     Section 2.3(f) of the Credit Agreement is hereby amended as follows:

 

(i)     by deleting clause (ii) thereof in its entirety and replacing it with
the following:

 

“(ii)     Term Loan B. The Applicable Margin with respect to the Term Loan B
shall be 3.1875% for all LIBOR Advances and 2.1875% for all Base Rate
Advances.”; and

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)     by deleting each reference to “Applicable Margins” in clause (iii)
thereof and replacing each such reference with “Applicable Margin”; and

 

(ii)     by deleting the reference to “clauses (i) and (ii) above” in clause
(iii) thereof and replacing it with “clause (i) above”.

 

(d)     Section 2.6(b)(iii) of the Credit Agreement is hereby amended by (i)
adding the phrase “the receipt of Net Proceeds (Asset Sales) of” after the
phrase “within the two hundred and seventy (270) day period following” therein
and (ii) adding the phrase “the receipt of Net Proceeds (Asset Sales)” after the
phrase “three hundred fifty five (355) days after the date of” therein.

 

(e)     Section 2.11 of the Credit Agreement is hereby amended by adding the
words “and liquidity” after the phrase “the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy”.

 

(f)     Section 2.12 of the Credit Agreement is hereby amended by replacing each
reference to “W-8BEN” therein with “W-8BEN or W-8BEN-E, as applicable”.

 

(g)     Section 2.16 of the Credit Agreement is hereby amended by deleting the
last sentence of clause (a)(iv) thereof and replacing it with the following:

 

“Subject to Section 11.26, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

 

(h)      Section 4.1 of the Credit Agreement is hereby amended by deleting
clause (aa) thereof in its entirety and inserting the following new clauses
(aa), (bb) and (cc);

 

(aa)     Sanctions, Anti-Corruption Generally. None of (i) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or such Subsidiary, any of their
respective directors, officers, employees or Affiliates or (ii) to the knowledge
of the Borrower, any agent of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facilities
established by this Agreement, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) has its assets located in a Sanctioned
Country, (C) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (D) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws. The Borrower has implemented and maintains in effect
policies and procedures designed to promote compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees, agents and
Controlled Affiliates with the Anti-Corruption Laws. Each of the Borrower and
its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of the Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.

 

(bb)     Anti-Corruption and Use of Proceeds. No proceeds of any Loan or Letter
of Credit have been used, directly or indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in each case in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

 
7

--------------------------------------------------------------------------------

 

 

(cc)     Flood Hazard Insurance. With respect to each parcel of real property
subject to a Mortgage, the Administrative Agent has received (i) such flood
hazard certifications, notices and confirmations thereof, and effective flood
hazard insurance policies as are required by this Agreement and the other Loan
Documents, (ii) all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full, and (iii) except as the Borrower has previously given written
notice thereof to the Administrative Agent, there has been no redesignation of
any real property into or out of a special flood hazard area.

 

(i)     Section 5.12 of the Credit Agreement is hereby amended by deleting the
“[Reserved].” and replacing it with the following and in connection therewith
the table of contents shall be amended to include a reference to “Section 5.12
Compliance with Anti-Corruption Laws and Sanctions”:

 

“Compliance with Anti-Corruption Laws and Sanctions. The Borrower will maintain
in effect and enforce policies and procedures designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.”

 

(j)     Section 7.1 of the Credit Agreement is hereby amended by replacing the
comma between subclauses (vi) and (vii) of clause (c) thereof with a semi-colon;

 

(k)     Section 7.4(a)(iii) of the Credit Agreement is hereby amended and
restated as follows:

 

“other Asset Sales (including any Asset Sale pursuant to a Spectrum Tender), so
long as (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (B) at least seventy-five percent (75%) of the
consideration received in each such Asset Sale (or series of related Asset
Sales) is in the form of cash or Cash Equivalents; provided that cash and Cash
Equivalents shall include any Designated Non-Cash Consideration having a fair
market value at the time received that, when taken together with all other
Designated Non-Cash Consideration previously received and then outstanding, does
not exceed $15,000,000 at the time of receipt thereof, (C) the portion of
Operating Cash Flow for the most recent Reference Period that is attributable to
the assets sold or disposed of in such proposed Asset Sales and all other Asset
Sales made pursuant to this Section 7.4(a)(iii) during the immediately preceding
12-month period (such portion to be determined by the Borrower in good faith,
without giving effect to any such Asset Sales and, if requested by the
Administrative Agent, certified by an Authorized Signatory of the Borrower),
shall not exceed seven-and-a-half percent (7.5%) of the Operating Cash Flow for
such Reference Period; provided that any Asset Sale pursuant to a Spectrum
Tender shall not be subject to the limitation of this clause (C) and shall not
be taken into account in determining whether the percentage of Operating Cash
Flow specified in this clause (C) has been exceeded, and (D) the Net Proceeds
(Asset Sales) of such Asset Sale (or series of related Asset Sales) are applied
or, subject to the proviso to this clause (D), reinvested, as the case may be,
pursuant to Section 2.6(b)(iii); provided that in the case of any Asset Sale
pursuant to a Spectrum Tender that results in the First Lien Leverage Ratio,
calculated after giving pro forma effect to such Asset Sale, being greater than
3.25 to 1.00, the Borrower shall prepay the Loans as provided in Section
2.6(b)(iii) in an amount equal to 100% of such Net Proceeds (Asset Sales), or if
less, an amount necessary to cause such First Lien Leverage Ratio to be less
than or equal to 3.25 to 1.00 (after giving effect to such prepayment) without
regard to any thresholds or reinvestment provisions in Section 2.6(b)(iii);”

 

 
8

--------------------------------------------------------------------------------

 

 

(l)     Article 7 of the Credit Agreement is hereby amended by adding the
following new Section 7.12 thereto and in connection therewith the table of
contents shall be amended to include a reference to “Section 7.12
Anti-Corruption; Sanctions”:

 

“Section 7.12     Anti-Corruption; Sanctions. The Borrower will not request any
Loan or Letter of Credit, and the Borrower shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.”

 

(m)     Section 8.5 of the Credit Agreement is hereby amended by adding the
following at the end of subsection (a) thereof:

 

“Such credit bid or purchase may be completed through one or more acquisition
vehicles formed by the Administrative Agent to make such credit bid or purchase
and, in connection therewith, the Administrative Agent is authorized, on behalf
of itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Obligations to any such acquisition vehicle in exchange for Capital Stock and/or
debt issued by the applicable acquisition vehicle (which shall be deemed to be
held for the ratable account of the applicable Secured Parties on the basis of
the Obligations so assigned by each Secured Party); provided that any actions by
the Administrative Agent with respect to such acquisition vehicle, including the
disposition of assets and Capital Stock thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders without giving effect to
limitations on actions of the Required Lenders in Section 11.12.”

 

(n)     Section 11.1 of the Credit Agreement is hereby amended by deleting the
telecopy number for Wells Fargo Bank, National Association Syndication Agency
Services in the first address under clause (ii) of subsection (a) thereof and
replacing it with “(704) 715-0092”.

 

(o)     Section 11.5 of the Credit Agreement is hereby amended by adding the
following new subsection (f) thereto:

 

“(f)     Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.”

 

(p)     Section 11.6 of the Credit Agreement is hereby amended by deleting
“[Reserved].” and replacing it with the following and in connection therewith
the table of contents shall be amended to include a reference to “Section 11.6
No Advisory or Fiduciary Responsibility”:

 

“Section 11.6     No Advisory or Fiduciary Responsibility.

 

 
9

--------------------------------------------------------------------------------

 

 

(a)     In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Lead Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees (except as otherwise agreed in writing by Wells Fargo Securities, LLC
as financial advisor to the Borrower in connection with the Schurz Acquisition),
(iii) none of the Administrative Agent, the Lead Arrangers or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Lead Arranger or Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Administrative Agent,
the Lead Arrangers or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Lead Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Lead Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

 

(b)     Each Credit Party acknowledges and agrees that each Lender, the Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, the Holding Company,
any Affiliate thereof or any other person or entity that may do business with or
own securities of any of the foregoing, all as if such Lender, Lead Arranger or
Affiliate thereof were not a Lender or Lead Arranger or an Affiliate thereof (or
an agent or any other person with any similar role under the credit facilities
established hereunder) and without any duty to account therefor to any other
Lender, the Lead Arrangers, the Holding Company, the Borrower or any Affiliate
of the foregoing.  Each Lender, the Lead Arrangers and any Affiliate thereof may
accept fees and other consideration from the Holding Company, the Borrower or
any Affiliate thereof for services in connection with this Agreement, the credit
facilities established hereunder or otherwise without having to account for the
same to any other Lender, the Lead Arrangers, the Holding Company, the Borrower
or any Affiliate of the foregoing.”

 

(q)     Article 11 of the Credit Agreement is hereby amended by adding the
following new Section 11.26 thereto and in connection therewith the table of
contents shall be amended to include a reference to “Section 11.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions”:

 

 
10

--------------------------------------------------------------------------------

 

 

“Section 11.26          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.          Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

5.     Extension of Revolving Loan Maturity Date.      By its execution hereof,
each of the Lenders with a Revolving Loan Commitment (including each 2016
Incremental Revolving Lender) hereby agrees to extend the Revolving Loan
Maturity Date applicable to its Revolving Loan Commitment to July 1, 2020 in
accordance with Section 2.18 of the Credit Agreement. In furtherance of the
foregoing, effective upon the date of receipt of a signature page or
Authorization and Consent, the defined term Revolving Loan Maturity Date in
Section 1.1 of the Credit Agreement shall be amended by replacing the reference
therein to “June 13, 2019” with “July 1, 2020”.

 

6.     Conditions.

 

(a)     Upon the satisfaction or waiver of each of the following conditions,
this Agreement (other than the agreements specified in Section 2(g), the
amendments specified in Section 4 and the extension specified in Section 5 which
shall be effective at the times specified therein upon satisfaction of the
conditions thereto as set forth in this Agreement) shall be deemed to be
effective (the date of such satisfaction, the “Effective Date”):

 

(i)     the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, the Term Loan C Lenders and the
2016 Incremental Revolving Lenders pursuant to an authorization in the form
attached hereto as Exhibit A, each, an “Authorization and Consent”), the
Borrower and each of the other Credit Parties;

 

(ii)     the Administrative Agent shall have received (A) a duly executed
Incremental Term Loan Note in favor of each Term Loan C Lender (in each case, if
requested by such Term Loan C Lender) and (B) a duly executed Revolving Loan
Note in favor of each 2016 Incremental Revolving Lender (in each case, if
requested by such 2016 Incremental Revolving Lender);

 

 
11

--------------------------------------------------------------------------------

 

 

(iii)     no Default or Event of Default shall exist as of the Effective Date
immediately prior to or after giving effect to (A) the 2016 Incrementals, (B)
the making of any extension of credit on the Effective Date pursuant to this
Agreement and (C) the Schurz Acquisition;

 

(iv)     the Borrower shall deliver or cause to be delivered a certificate in
form and substance satisfactory to the Administrative Agent and executed by an
Authorized Signatory of each Credit Party (including, without limitation, an
incumbency certification with respect to each Authorized Signatory to this
Agreement) certifying that:

 

(A)     after giving effect to the making of the extensions of credit pursuant
to the 2016 Incrementals on the Effective Date (assuming that that the Revolving
Loan Commitments (including the 2016 Revolving Loan Commitment Increase) are
fully funded on the Effective Date, and giving effect to the Schurz
Acquisition), (1) the pro forma Leverage Ratio is less than or equal to a ratio
that is at least 0.25 to 1.00 less than the then applicable Debt Incurrence Test
and (2) the Credit Parties will be solvent (as determined in accordance with
Section 4.1(w) of the Credit Agreement);

 

(B)      attached thereto are:

 

(1)      true, correct and correct copies of (I) the resolutions of the Borrower
and each Subsidiary Guarantor authorizing the execution, delivery and
performance of this Agreement, the transactions contemplated hereby and the Loan
Documents (as amended hereby), (II) any amendments to articles or certificates
of formation or incorporation (or the equivalent) and the bylaws or operating
agreements (or the equivalent) of the Borrower and each Subsidiary Guarantor not
previously delivered to the Administrative Agent (and, which in the case of any
amendments to the articles or certificates of formation or incorporation (or the
equivalent) shall be certified by the Secretary of State (or similar state
official) for the state of incorporation, organization or formation of such
Credit Party as of a date that is no earlier than 30 days prior to the Effective
Date (or such earlier date as the Administrative Agent may determine in its sole
discretion)), (III) the Acquisition Documents with respect to the Schurz
Acquisition and (IV) a certificate of good standing for each Credit Party issued
by the Secretary of State (or similar state official) for the state of
incorporation, organization or formation of such Credit Party as of a date that
is no earlier than 30 days prior to the Effective Date (or such earlier date as
the Administrative Agent may determine in its sole discretion);

 

(2)      an updated copy of Schedule 2 to the Credit Agreement; and

 

(3)     a schedule listing all Material Real Property (or confirming the absence
thereof) to be acquired in the Schurz Acquisition;

 

(C)      each of the representations and warranties made by it (including,
without limitation, all representations and warranties with respect to the
Restricted Subsidiaries) in or pursuant to the Loan Documents are true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Materially Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case on and
as of the Effective Date as if made on and as of the Effective Date (both before
and after giving effect to the 2016 Incrementals), except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties are true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Materially Adverse Effect qualifier, in which case it shall
be true and correct in all respects) as of such earlier date; and

 

 
12

--------------------------------------------------------------------------------

 

 

(D)     the Schurz Acquisition meets all of the requirements of a Permitted
Acquisition.

 

(v)     the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(A)     legal opinions of (1) Jones Day, corporate counsel to the Borrower and
its Restricted Subsidiaries, (2) FCC counsel to the Borrower and its
Subsidiaries and (3) such other legal opinions as may be reasonably requested by
the Administrative Agent (which, in each case, shall be dated as of the
Effective Date, addressed to the Lenders and the Administrative Agent and
include customary reliance by successors and/or assigns of the Administrative
Agent and each Lender, including, without limitation, each Term Loan C Lender
and each 2016 Incremental Revolving Lender);

 

(B)     Uniform Commercial Code Lien, judgment and other applicable searches
with respect to (1) each Credit Party, (2) the Sellers, (3) the Acquired
Stations, (4) each station received in connection with each station exchange
contemplated to occur simultaneously with the Schurz Acquisition (each such
station exchange, an “Exchange”) as requested by the Administrative Agent;

 

(C)     with respect to each Loan to be made on the Effective Date pursuant to a
Base Rate Advance, a completed and duly executed Request for Advance
substantially in the form of Exhibit D to the Credit Agreement;

 

(D)     with respect to each Loan to be made on the Effective Date pursuant to a
LIBOR Advance, a completed and duly executed Request for Advance substantially
in the form of Exhibit D to the Credit Agreement together with a letter
indemnifying the Term Loan C Lenders and/or the 2016 Incremental Revolving
Lenders, as applicable, in the manner set forth in Section 2.9 of the Credit
Agreement;

 

(E)     evidence that (1) the Schurz Acquisition has been approved by the board
of directors (or equivalent governing body) of the Seller; (2) all Necessary
Authorizations relating to the execution, delivery and performance of this
Agreement, the Credit Agreement (as modified and supplemented hereby) and any
other documents in connection therewith and the consummation of the Schurz
Acquisition and the Exchanges (including, without limitation, all asset
purchases, Station Servicing Arrangements and/or option agreements, put/call
agreements and agreements evidencing rights to assign any assets, in each case
related to the Schurz Acquisition and the Exchanges) have been obtained or made
and are in full force and effect; and (3) the Schurz Acquisition and the
Exchanges have been, or will be, completed contemporaneously with the funding of
the Term Loan C on terms and conditions consistent with Acquisition Documents
received by the Administrative Agent with respect thereto and in accordance with
all Applicable Laws; and

 

 
13

--------------------------------------------------------------------------------

 

 

(F)     copies of insurance certificates covering the assets of the Borrower and
its Restricted Subsidiaries, and otherwise meeting the requirements of
Section 5.5 of the Credit Agreement (including, without limitation, endorsements
naming the Administrative Agent as lender’s loss payee and additional insured,
as applicable);

 

(vi)     The Borrower shall have paid (A) to the Administrative Agent and Wells
Fargo Securities, LLC for the account of themselves, the other Lead Arrangers
and the Lenders (including, without limitation, each of the Term Loan C Lenders
and the 2016 Incremental Revolving Lenders), as applicable, all of the
respective fees due to them on the Effective Date and any other accrued and
unpaid fees or commissions due on the Effective Date, (B) all of the reasonable
out-of-pocket fees and expenses of the Administrative Agent, the Lead Arrangers
and their respective affiliates, including without limitation, all reasonable
and invoiced fees, charges and disbursements of counsel (or directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Effective Date, plus such estimate of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent)
and (C) to any other Person such amount as may be due thereto on the Effective
Date in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any document in connection with this
Agreement;

 

(vii)     The Administrative Agent and the Lenders shall have completed, to
their satisfaction, all legal, tax, business and other due diligence with
respect to the business, assets, liabilities, operation and condition (financial
or otherwise) of the Acquired Stations and with respect to the Schurz
Acquisition and the Exchanges; and

 

(viii)     The Borrower shall have satisfied each of the applicable conditions
set forth in Sections 2.14 and 3.2 of the Credit Agreement and the definition of
Permitted Acquisition in the Credit Agreement.

 

(b)     The amendments specified in Section 4 shall be effective upon the
satisfaction of each of the conditions specified in clause (a) of this Section 6
and receipt by the Administrative Agent of counterparts of this Agreement or
Authorizations and Consents executed by Lenders (including the Term Loan C
Lenders and the 2016 Incremental Revolving Lenders) constituting Required
Lenders.

 

(c)     The extension specified in Section 5 shall be effective upon the
satisfaction of each of the conditions specified in clause (a) of this Section 6
and receipt by the Administrative Agent of counterparts of this Agreement or
Authorizations and Consents executed by each Lender with a Revolving Loan
Commitment.

 

Without limiting the generality of the provisions of Section 9.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 6, each Lender (including, without limitation, any Term Loan C
Lender or 2016 Incremental Revolving Lender) that has signed this Agreement or
an Authorization and Consent shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

 

 
14

--------------------------------------------------------------------------------

 

 

7.     Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.

 

8.     Representations and Warranties. By its execution hereof, each Credit
Party hereby certifies, represents and warrants that (a) it has the corporate
power and authority to execute, deliver and perform this Agreement, (b) it has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement, (c) this Agreement has been duly executed and
delivered on behalf of such Credit Party and (d) this Agreement constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

9.     Reaffirmation. By its execution hereof, each Subsidiary Guarantor hereby
expressly (a) acknowledges that the covenants, representations and warranties
and other obligations set forth in the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect; (b) affirms
that each of the Liens and security interests granted in or pursuant to the Loan
Documents are valid and subsisting and (c) agrees that this Agreement shall in
no manner impair or otherwise adversely affect any of the Liens and security
interests granted in or pursuant to the Loan Documents.

 

10.     Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.

 

11.     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

12.     Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.

 

13.     Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

 

14.     Nature of Agreement. This Agreement shall be an Incremental Increase
Amendment as defined in the Credit Agreement and a Loan Document.

 

 
15

--------------------------------------------------------------------------------

 

 

15.     Agreement Regarding Assignments. Notwithstanding anything to the
contrary contained in the Credit Agreement (including, without limitation,
Section 11.5 thereof) or any other Loan Document, the Borrower hereby agrees
that its consent shall not be required with respect to any assignment of any
Term Loan C during the primary syndication of the Term Loan C Commitments and
the Term Loan C (which shall include the period from the Effective Date to the
90th day following the Effective Date) to Term Loan C Lenders that have been
previously identified in the allocations for the Term Loan C that were provided
by Wells Fargo Securities, LLC to the Borrower.

 

16.     Agreement of Term Loan C Lenders and 2016 Incremental Revolving Lenders.

 

(a)     Each Term Loan C Lender agrees that effective as of the Effective Date
it (i) shall be an “Incremental Lender” and a “Lender” for all purposes of the
Credit Agreement and the other Loan Documents, (ii) shall perform all of the
obligations that are required to be performed by it as such under the Loan
Documents and (iii) shall be entitled to the benefits, rights and remedies as
such set forth in the Loan Documents. 

 

(b)     Each 2016 Incremental Revolving Lender agrees that effective as of the
Effective Date it (i) shall be an “Incremental Lender” and a “Lender for all
purposes of the Credit Agreement and the other Loan Documents, (ii) shall
perform all of the obligations that are required to be performed by it as such
under the Loan Documents and (iii) shall be entitled to the benefits, rights and
remedies as such set forth in the Loan Documents. 

 

(c)     Each Term Loan C Lender and each 2016 Incremental Revolving Lender
acknowledges that it has received copies of the Loan Documents and has made its
own independent investigation and credit evaluation of the Borrower in
connection with entering into this Agreement.

 

 

 

[Signature Pages Follow]

 

 
16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

 

BORROWER:

GRAY TELEVISION, INC., as Borrower  

 

 

 

 

 

 

 

By:

/s/ James C. Ryan 

 

Name:

Title:

James C. Ryan
Sr. Vice President & CFO

 

 

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

WVLT-TV, INC.

 

 

 

 

 

 

 

By:

/s/ James C, Ryan

 

Name:

Title:

James C. Ryan
Vice President & CFO

 

 

 

 

GRAY TELEVISION GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ James C. Ryan

 

Name:

James C. Ryan

 

Title

Sr. VP, Assistant Secretary & Treasurer

 

 

 

 

GRAY TELEVISION LICENSEE, LLC

 

 

 

 

 

 

 

By:

/s/ James C. Ryan

 

Name:
Title:

James C. Ryan

Title: Treasurer

  

 

 

Gray Television, Inc.

Second Amendment and Incremental Facility Agreement

Signature Page

 

 


--------------------------------------------------------------------------------

 

  

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank, Swingline Lender and an Incremental
Lender

          By: /s/ Tray Jones   Name: Tray Jones   Title: Director

 

 

 

Gray Television, Inc.

Second Amendment and Incremental Facility Agreement

Signature Page 